Citation Nr: 0900272	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  04-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
regarding the claim of entitlement to an effective date prior 
to March 19, 2003, for a grant of a total disability rating 
based on individual unemployability.

2.  Entitlement to an effective date prior to March 19, 2003, 
for a grant of a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1970 to 
February 1972 and from December 1976 to April 1984.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran did not timely file a substantive appeal 
regarding the issue of entitlement to an effective date prior 
to March 19, 2003 for a grant of a total disability rating 
based on individual unemployability (TDIU).  

2.  In June 2004, the RO treated the veteran's substantive 
appeal as timely filed.  

3.  The veteran filed a claim for entitlement to TDIU in 
October 2002.

4.  The evidence of record does not demonstrate a factually 
ascertainable increase in service-connected disabilities 
preventing gainful employment within the one-year period 
preceding October 2002.


CONCLUSIONS OF LAW

1.  The veteran's appeal regarding entitlement to an 
effective date prior to March 19, 2003 for a grant of TDIU is 
perfected.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.109, 3.110, 20.302 (2008).

2.  The criteria for an effective date prior to March 19, 
2003 for a grant of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of appeal

An appeal of an RO decision begins with the filing of a 
Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 
2002).  An NOD must be filed within one year from the date of 
mailing of the notice of the RO decision.  See 38 U.S.C.A. 
§ 7105.  After the NOD is received, VA must issue a Statement 
of the Case (SOC) to the claimant if the disagreement 
expressed in the NOD is not resolved.  See 38 U.S.C.A. § 
7105(d)(1).  The claimant has 60 days from the date on which 
the SOC is mailed, or the remainder of the "one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later," 
in which to file a substantive appeal.  See 38 C.F.R. § 
20.302(b) (2008); see also 38 U.S.C.A. § 7105(d)(3).  The 60 
day period does not include the first day of the period.  
38 C.F.R. § 3.110(a) (2008).  Further, upon a showing of good 
cause, the 60 day period for filing a substantive appeal will 
be extended for a reasonable period.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 3.109(b) (2008).  An RO may close 
an appeal without notice to an appellant for failure to 
respond to an SOC within the period allowed.  See 38 C.F.R. § 
19.32 (2008).  

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that the Board was not deprived 
of jurisdiction where the RO did not close the appeal, 
treated the filing as timely, and notified the veteran that 
his appeal was timely); Rowell, 4 Vet. App. at 17-18 (holding 
that the Board was not deprived of jurisdiction where the RO 
treated an appeal as timely and did not close the appeal); 
see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding 
that despite the lack of a substantive appeal, Board waived 
jurisdictional objections by reviewing the claim).

Here, the veteran claimed entitlement to TDIU in October 
2002.  An April 23, 2003 rating decision granted the 
veteran's claim.  In May 2003, the veteran filed a NOD 
regarding the effective date.  On April 12, 2004, the RO 
issued an SOC addressing the veteran's claim regarding an 
earlier effective date.  On June 23, 2004, the veteran filed 
a substantive appeal.  The substantive appeal was thus 
received by VA more than one year after the issuance of the 
rating decision and more than 60 days after issuance of the 
SOC.  See 38 C.F.R. §§ 3.110, 20.302(b).

In a June 25, 2004 letter, the RO notified the veteran that 
his appeal was certified to the Board.  In an October 2007 
letter, the Board informed the veteran that it was going to 
consider whether a timely substantive appeal with respect to 
entitlement to an earlier effective date for the grant of 
TDIU had been received.  He was notified of the law and 
regulations relating to the timeliness of filing a 
substantive appeal and was given an opportunity to request a 
hearing or present argument related to this issue.  In 
December 2007, the veteran requested a Board hearing.  The 
Board remanded the issue in January 2008 and in October 2008, 
a hearing was held.

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to an earlier effective date 
for the grant of TDIU.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it was certifying the appeal.  See Gonzalez-
Morales, 16 Vet. App. at 557; see also Rowell, 4 Vet. App. at 
17-18.  Accordingly, the Board has jurisdiction and will 
proceed with the adjudication of the issue on appeal.



Effective date claim

With respect to the veteran's claim for entitlement to an 
earlier effective date for a grant of TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim for entitlement to TDIU, 
a March 2003 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of his claim for entitlement to TDIU informing him that a 
disability rating and an effective date would be assigned 
should the claim be granted, the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, Social Security Administration (SSA) 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 
121-22 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Generally, the effective date of an award of TDIU is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1); see also Hurd v. West, 13 Vet. App. 449, 451 
(2000) (noting that the effective date rules for an increased 
compensation claim apply for a TDIU claim).  A claim is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2008).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  In some cases, a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(b) (2008).  The date 
of a VA medical record will be accepted as the date of 
receipt of a claim when such record relates to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such record.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence 
demonstrates a factually ascertainable increase in disability 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these 
circumstances, the effective date of the award is the 
earliest date at which it was ascertainable that an increase 
occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question 
of when an increase in disability is factually ascertainable 
is based on the evidence in the veteran's claims folder.  
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue 
is not whether the veteran is unemployed or has difficulty 
obtaining employment, but whether the veteran can perform the 
physical and mental acts required by employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  

TDIU may be assigned where the schedular rating is less than 
total, where, if there is only one disability, the disability 
is rated at 60 percent or more, or where, if there are two or 
more disabilities, at least one disability is rated 40 
percent or more and there is sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  Where these percentage requirements are 
not met, entitlement to benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including employment and educational 
history.  38 C.F.R. § 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As of April 20, 1984, the veteran's combined disability 
evaluation was 20 percent, based on service-connected 
bilateral hearing loss, evaluated as 20 percent disabling, 
and a service-connected right middle finger injury, evaluated 
as noncompensable.  As of January 3, 1998, the combined 
disability evaluation was 30 percent because the RO assigned 
a 10 percent evaluation to the right middle finger injury.  
As of October 5, 2000, the combined disability evaluation was 
60 percent because service connection was granted for a 
lumbar spine disability, evaluated as 40 percent disabling, 
and a right knee disorder, evaluated as 10 percent disabling.  
As of March 19, 2003, the veteran's combined evaluation was 
70 percent because the RO granted service connection for a 
mood disorder, evaluated as 10 percent disabling.  See 
38 C.F.R. § 4.25 (2008).

Under the general rule, the effective date is the date of the 
claim for entitlement to TDIU or the date entitlement to TDIU 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The first issue is the date of entitlement.  
The date that entitlement to schedular TDIU arose was March 
19, 2003, the date that the combined disability evaluation 
was 70 percent with one disability evaluated as 40 percent 
disabling.  38 C.F.R. § 4.16(a).  But where a veteran is 
unemployable due solely to service-connected disabilities but 
does not meet the schedular criteria, the claim should be 
submitted for consideration of an extraschedular TDIU.  
38 C.F.R. § 4.16(b).  Here, a February 1999 VA record found 
the veteran permanently disabled and unfit for the type of 
work he had been doing, due to his spine disorder.  A 
December 1999 SSA decision noted that the veteran was unable 
to perform substantially gainful activity on a sustained 
basis due to chronic pain of the back, neck, and arms.  In an 
April 2002 private medical record, the veteran stated he was 
totally disabled and unable to work due to his back, knees, 
hips, and ankles.  These documents do not demonstrate 
unemployability due to service-connected disorders.  The 
February 1999 record did not state the veteran was 
unemployable, it found that he was unable to do his current 
line of work.  The January 2000 SSA decision and April 2002 
private medical record considered non-service-connected 
disorders.  Accordingly, the date of entitlement to TDIU is 
March 19, 2003.

The second issue is the date of the claim for TDIU.  Here, 
the date of receipt of the formal TDIU claim was October 
2002.  But a review of the claims file reveals 2 possible 
earlier informal claims for TDIU.  See 38 C.F.R. §§ 3.1(p), 
3.155(a), 3.157(b).  First, in a February 1, 1999 VA medical 
record, a VA examiner stated that due to a spine disorder the 
veteran was totally and permanently disabled and was unfit 
for the type of work he had been doing.  But this is not an 
informal claim because the spine disorder was not yet 
service-connected and a claim for TDIU was not filed within 
one year.  38 C.F.R. § 3.157(b).  Second, in an October 2000 
document, the veteran requested a 100 percent evaluation for 
his spine, bilateral knees, and bilateral ankles.  But this 
is not an informal claim because it does not identify the 
benefit sought, it does not assert unemployability, and it 
includes non-service-connected disorders.  38 C.F.R. 
§ 3.155(a).  The date of claim thus remains October 2002.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, 
under the general rule, an effective date prior to March 19, 
2003 is not warranted.  

Under the exception, an earlier effective date may be granted 
on the date where it was factually ascertainable that the 
veteran's service-connected disabilities caused 
unemployability, within the one-year period preceding the 
date of the claim, October 2002.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Upon review of the claims file, 
unemployability due to service-connected disabilities are not 
shown beginning in October 2001.  Pertinent records include 
an April 2002 private medical record in which the veteran 
stated he was totally disabled and unable to work due to his 
back, knees, hips, and ankles.  In August 2002 VA joints and 
spine examinations, the veteran reported he was not working 
due to his back.  These records, and the other records that 
are associated with the claims file, do not demonstrate 
entitlement to TDIU in the year prior to the date of the 
claim.  Accordingly, an effective date prior to March 19, 
2003 is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

The appeal regarding the timeliness of the veteran's 
substantive appeal is granted.  

An effective date prior to March 19, 2003 for the grant of 
TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


